Eberhardt, Presiding Judge.
Petitioner filed a "Motion to Secure Records ” in Fulton Superior Court, stating that he was arrested October 20, 1971, and seeking certified copies of indictments, warrants, judgment and conviction, police report, all papers and documents, and a transcript of the trial. The trial .court, reciting that "It appearing to the court that Petitioner’s conviction has been fully adjudicated and affirmed in the Court of Appeals of the State of Georgia (King v. State, 127 Ga. App. 83 (192 SE2d 392)), and it appearing to the court that no other appeal is *621pending in this case,” denied the motion. Petitioner has sought to appeal from this order denying the "Motion to Secure.” Held:
Argued September 5, 1973
Decided September 12, 1973.
Bobby L. King, pro se.
Petitioner’s appeal from the conviction for the occurrence of October 20, 1971, was entertained and decided by this court in King v. State, supra, and we find no appealable, reversible order here. See Stalling v. State, 231 Ga. 37.

Judgment affirmed.


Panned arnd Stolz, JJ, concur.